Citation Nr: 0931044	
Decision Date: 08/19/09    Archive Date: 08/27/09	

DOCKET NO.  07-37 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from August 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Board granted an advance 
upon the Board's docket based upon advancing age in July 
2009.  The case is not ready for appellate review but must be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

The Veteran claimed entitlement to service connection for 
hearing loss and tinnitus in May 2006, at 75 years of age, 
some 53 years after he was separated from service.  He claims 
these disabilities are directly attributable to his service 
occupation in an anti-aircraft artillery battalion.  The 
service medical records were collected, but the service 
personnel records could not be located, may be fire related, 
and the Veteran was so informed consistent with VCAA.

Both the RO and the VA audiologist who conducted the 
September 2007 examination with record review relied upon the 
DD Form 214 on file in concluding that the Veteran's military 
occupation was something akin to a general office clerk, 
which was in fact included as the "related civilian 
occupation" in the DD Form 214.  However, the most 
significant duty assignment listed at block 28 on that form 
was clearly A Battery, 69th Anti-Aircraft Artillery Gun 
Battalion, Fort Tilden, New York.  Moreover, the Veteran's 
military occupational specialty (MOS) on the DD Form 214 is 
recorded as "1510."

On-line research conducted by the Board of US Army MOS Titles 
and Codes of Enlisted Personnel effective in November 1950, 
which is during the Veteran's period of military service, 
specifically records that MOS 1510 is "anti-aircraft 
artillery intelligence chief."  A copy of this online 
research material has been included in the claims folder, and 
it is noteworthy that there are, in fact some 13 separate MOS 
numbers provided, all associated with various activities of 
an anti-aircraft artillery unit.  Although the Veteran 
claimed to have served as an artillery crewman, it is noted 
that there are other MOS numbers, distinct from 1510, which 
were provided for actual anti-aircraft gunners.  It is 
nonetheless noted that at the time of separation, the Veteran 
held the rank of sergeant which is indicative that he held 
some form of supervisory role in direct support of the 69th 
Anti-Aircraft Artillery Gun Battalion at Fort Tilden, New 
York.

Because both the VA audiologist and RO concluded that the 
Veteran only served as a clerk, rather than an anti-aircraft 
artillery intelligence chief, the case must be returned to 
the RO for a supplementary opinion by the VA audiologist who 
examined the Veteran in September 2007 (SLM), or a substitute 
audiologist if SLM is presently unavailable.

The Board otherwise notes that other conclusions reached by 
both the RO and the audiologist are accurate in that the DD 
Form 214 confirms (and the Veteran does not argue) that the 
Veteran had no foreign, sea or combat service, and appears to 
have served his entire enlistment in the continental United 
States.

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Because the Veteran has already been 
examined by a VA audiologist and 
presently meets the threshold criteria 
for recognition of hearing loss 
disability for VA purposes at 38 C.F.R. 
§ 3.385 (2008), there is no need for any 
additional physical examination of the 
Veteran's hearing acuity.  However, the 
Veteran's claims folder must be referred 
back to the VA audiologist who conducted 
the Veteran's audiometric examination in 
September 2007 (SLM) for a supplementary 
opinion.  If SLM is unavailable, the case 
must be referred to a suitably trained 
alternative VA audiologist.  The 
reviewing VA audiologist is hereby placed 
on notice that the Veteran is not shown 
to have served during service as a 
general office clerk, and that his MOS 
number of 1510 carries a title of Anti-
Aircraft Artillery Intelligence Chief.  
While the Veteran was not assigned an MOS 
as gunner, it is nonetheless likely that 
he served in and around the 90-millimeter 
anti-aircraft artillery in a capacity of 
mid-level supervisor.  On this basis, VA 
must concede at least some degree of 
exposure to acoustic trauma, although 
there is no objective evidence which 
corroborates the Veteran's allegation of 
having never worn any ear protection 
during the firing of these weapons.  
Careful review of the evidence on file 
does confirm other facts found on 
previous examination, including that the 
Veteran was noted to have normal hearing 
(15/15) at the time of his separation 
examination both by whispered and spoken 
voice.  There does appear to have been 
many years of exposure to an industrial 
environment in the Veteran's post-service 
employment years.  The Veteran's May 2006 
claim for VA disability compensation 
notes that hearing loss and tinnitus 
commenced in 1950, but also notes that 
the Veteran never sought or required any 
form of medical treatment, evaluation or 
analysis of hearing loss or tinnitus at 
any time following service separation in 
1952 up until the time he filed his claim 
with VA 53 years later in 2006.  

The VA audiologist is requested to again 
review all of the objective evidence on 
file and the Veteran's subjective 
complaints and to issue an addendum 
opinion as to whether it is more, less, 
or equally likely that currently 
identified bilateral hearing loss for VA 
purposes and tinnitus are causally 
attributable to incidents of the 
Veteran's military service in an 
anti-aircraft artillery battalion.  The 
audiologist should provide a written 
explanation of the basis of his medical 
conclusions.

2.  After completing the above 
development, the RO should again address 
the Veteran's claims.  If any decision is 
not to the Veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of VCAA 
compliance and the development requested 
in this remand.  The Veteran and 
representative must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The Veteran need do nothing until further 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



